Title: To James Madison from Daniel Clark, 12 March 1803
From: Clark, Daniel
To: Madison, James


					
						(Confidential)
						Sir
						New Orleans 12 March 1803
					
					Since my last I have learned from the Secretary of the Province Dn. Andres Lopez Armesto that the Letters received by the Schooner Cordelia from Monsr. Pichon contained a very strong recommendation to place matters respecting the Deposit on the former footing, but no alteration will be made, till advices are received from Court, as it is always the Custom here when any measure is adopted and information thereof given, that it shall be persisted in till the Royal pleasure is known.  I have the Honor to remain with respect & Esteem Sir Your most obedient & most humble Servant
					
						Daniel Clark
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
